Case 2:20 cv-00012-JRS-MID Document 14-1.- Filed.01/31/20 Paget of,1 Page) #; 107

 
 

 

  

NAME: se 4
j NUMBER: AAG3a-404 _ TNDEANAPOUIS IN-460. = i

Federal Correctional Institution Ma acet

PO. Box 33 . eat AN aa Pg ni

Terre Haute, IN 47808 — “ “Somat

eee dug , a |
RECEIVED =U. Wish Core a

 

 

 

“eae
$32
JAN 3.6 2020 o VAL Ohio Sh, Koon 404 ws 2
USCLERS ORs Te Waghey EN 41607 bys.
| ag >
ER
47807~379829 Haga Dead aD yet Nady AL pdf eges tet tat yg ah
SS SS SSNSRSSSENNNoninocesons;aanaeee]
